Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-11 are allowable because the prior arts fail to teach or suggest a power controller comprising a signal generator that comprises a correction value operation unit and a corrector, wherein the signal generator computes, based on the corrected amount of operation, a number of switch elements to be turned on among the plurality of switch elements and a duty ratio set to the number of switch elements to be turned on and generate, based on the determined number of switch elements and the determined duty ratio, a signal for driving at least one of the plurality of switch elements, the signal generator selects a switch element to be starting point among the plurality of switch elements, determines, based on the number of switch elements to be turned on, the switch elements to be turned on in order of the numbers assigned to the plurality of switch elements from the switch element to be the starting point, and changes a switch element to be the starting point when the number of switch elements decreases.
Claims 12-15 are allowable because the prior arts fail to teach that the signal generator include a comparator and a counter connected as recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755. The examiner can normally be reached Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAN TRA/
Primary Examiner
Art Unit 2842